DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 16-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 5, 2022.
Claim Rejections - 35 USC § 112
Claim 12 directly depends on Claim 1 wherein Claim 1 is withdrawn. Please rewrite Claim 12 as an independent Claim.
Claim 13 directly depends on Claim 12.
Claim 14 recites “step of providing a stripping gas to the inlet for the stripping gas…”. The withdrawn Claim 3 recites “an inlet for the stripping gas”.
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 12, the closest prior arts, Groensmit et al. (WO 02/025535 A1) discloses an apparatus comprising a top end in fluid connection with a bottom end, a plurality of tubes disposed within a shell, the top end comprising an reactant inlet, an outlet for a gas mixture, the bottom end comprising an outlet, a first heating fluid inlet, a second heating fluid inlet, and a heating fluid outlet being in fluid connection with a shell-side space disposed between the plurality of tubes and the shell and an outlet at the bottom end (Figure 1, numerals 11 – top end, 1 – bottom end, 13 – reactant inlet, 12 – outlet for gas, 4 – tubes, 8 – first heating fluid inlet, 9 – second heating fluid inlet, 7 – heating fluid outlet, 14 – shell and 2 – outlet at the bottom end).  However, Groensmit et al. does not disclose the claimed steps of providing the urea/carbamate mixture to the inlet for the urea/carbamate mixture, providing a heating fluid to the shell-side space by means of the first heating fluid inlet, by means of the second heating fluid inlet, contacting the urea/carbamate mixture and the stripping gas in a tube-side space disposed within the tubes, and heating the urea/carbamate mixture by means of the heating fluid, thereby obtaining a urea/carbamate stream concentrated in urea, extracting the urea/carbamate stream concentrated in urea at the outlet for the urea/carbamate stream concentrated in urea;  extracting a gas mixture comprising one or more stripped compounds at the outlet for the gas mixture, the one or more stripped compounds comprising NH3, CO2, and water and extracting the heating fluid at the heating fluid outlet since Groensmit et al. discloses a process for the production of melanine from urea at high pressure with a multitubular gaslift reaction wherein the urea inlet and an ammonia inlet are at the bottom end and the lower density feed mixture is flowing upwards (Abstract). Scotto et al. (WO 2011/098335 A1) reference discloses a stripper for carbanate decomposition and ammonia plus carbon dioxide recovery from a urea solution with a shell-and-tube heat exchanger where a liquid falling film of urea solution and a counter- current gaseous flow of a stripping medium fed to a bundle of surface-heated tubes (Abstract and Figure 2). However, Scotto et al. does not disclose a second heating fluid inlet and steps of providing a heating fluid to the shell-side space by means of the first heating fluid inlet, by means of the second heating fluid inlet. There is no motivation/suggestion to modify/combine the teachings of Groensmit et al.. and Groensmit et al. to come up the claimed process steps.
Claims 13-14 directly depend on Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774